Citation Nr: 0115282	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-22 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for scarring of the right side of the throat, sexual 
dysfunction, hernia and nerve damage to the left leg as a 
result of VA treatment in November 1997.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the claim of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for scarring of the 
right side of the throat, sexual dysfunction, hernia and 
nerve damage to the left leg as a result of VA treatment in 
November 1997.


REMAND

The veteran seeks benefits under the provisions of 
38 U.S.C.A. § 1151 for scarring of the right side of the 
throat, sexual dysfunction, hernia and nerve damage to the 
left leg as a result of treatment at the Westside Chicago, 
Illinois VA Medical Center (VAMC) in November 1997.  In 
essence, he contends that he received nerve damage to the 
left leg as a result of a procedure where dye was shot into 
his left leg, scarring of the right side of the throat as a 
result of the insertion of a tube down his nose, sexual 
dysfunction caused by damaged nerves around his penis and a 
hernia. 

Relevant law

38 U.S.C.A. § 1151 was amended by Pub. L. No. 104-204, 
effective October 1, 1997.  The veteran's claim was filed 
after October 1, 1997.  Therefore, the amended law is 
applicable to his claim, which was filed in July 1999.  See 
VAOPGCPREC 40-97; cf. Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the revised provisions of 38 U.S.C.A. § 1151, 
compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  For purposes of this 
section, a disability is a qualifying additional disability 
if the disability was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

During the pendency of the veteran's appeal, but after the 
veteran's claim was most recently considered by the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), became law.  The VCAA 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant. 

Reasons for remand

Pertinent to this case, the VCAA did away with the former 
statutory concept, which was relied upon by the RO in this 
case, of denying claims on the basis that such were not well 
grounded.  Compare the VCAA and 38 U.S.C.A. § 7105(a) (West 
1991).  The veteran's claim must be adjudicated without 
reference to the now obsolete basis of its not being well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

As noted previously, the veteran maintains that he has 
scarring of the right side of the throat, sexual dysfunction, 
hernia and nerve damage to the left leg as a result of 
treatment received at the Westside Chicago, Illinois VAMC in 
November 1997.  He also contends that one week later in 
November 1997, he sought treatment at the North Chicago, VAMC 
and that those records were located at the VA Hines hospital.  

There is no evidence currently of record that the treatment 
which the veteran contends was provided in November 1997 
actually took place.  In response to a request from the RO, 
records from VA Hines, dating from February to March 2000, 
were received by the RO and have been associated with the 
claims file.  On August 11, 2000, the RO also requested all 
treatment records dating from November 1997 to the present 
from Westside Chicago, Illinois VAMC.  However, a response 
was not received from that facility.  The Board believes, in 
light of the VCAA, that another attempt should be made to 
obtain the alleged November 1997 clinical treatment records 
from the Westside Chicago, Illinois VAMC.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain 
all clinical treatment records of 
the veteran from the Westside VAMC 
in Chicago, Illinois.  The RO should 
also request that the Westside VAMC 
provide a response as to whether or 
not the veteran received treatment 
at their facility in November 1997.

2.  If the RO is unsuccessful in 
obtaining the November 1997 clinical 
treatment records from the Westside 
Chicago, Illinois VAMC, it should 
inform the veteran and his 
representative of this and otherwise 
comply with the notice provisions of 
the VCAA.

3.  If, after review of the evidence 
then of record,  the RO believes 
that additional evidentiary 
development is necessary, to include 
a VA examination, such should be 
accomplished.  After completion of 
all indicated development, the RO 
should again adjudicate the 
veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 
1151 for scarring of the right side 
of the throat, sexual dysfunction, 
hernia and nerve damage left leg as 
a result of VA treatment.  If the 
decision of the RO remains adverse 
to the veteran, he and his 
representative should be furnished 
with a Supplemental Statement of the 
Case and given an opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no opinion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



CONTINUED ON NEXT PAGE
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


